NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ALVARO MOISES RAMOS-DIAZ,                        No. 14-70498

               Petitioner,                       Agency No. A200-670-941

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Alvaro Moises Ramos-Diaz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continue and review de novo claims of due process violations. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition

for review.

      The agency did not abuse its discretion by denying Ramos-Diaz’s motion for

a continuance to seek post-conviction relief because Ramos-Diaz failed to

demonstrate good cause. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(“[A]n IJ ‘may grant a motion for continuance for good cause shown.’” (citation

omitted)). Ramos-Diaz conceded removability, he was ineligible for the relief

sought, and collateral post-conviction relief remained a merely speculative

possibility at the time of his final hearing. See id. (“[T]he IJ [is] not required to

grant a continuance based on . . . speculations.”).

      Ramos-Diaz’s due process claim concerning voluntary departure fails

because he has not established prejudice. See 8 U.S.C. § 1229c(b)(1)(B) (requiring

a good moral character showing to receive voluntary departure); Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000) (requiring prejudice to prevail on a due process

challenge).

      PETITION FOR REVIEW DENIED.




                                            2                                     14-70498